Citation Nr: 1402532	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-50 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to August 1971, from July 1978 to August 1981, from November 1981 to August 1985, and from January 1991 to April 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in September 2013; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. After affording the Veteran the benefit of the doubt, sleep apnea was incurred in service.

2. After affording the Veteran the benefit of the doubt, COPD is due to service.



CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

2. The criteria for service connection for COPD have been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 92013).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

No disability at issue in this case is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As the Veteran had service in the Republic of Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicides.  However, neither COPD nor sleep apnea are listed in 38 C.F.R. § 3.309(e) as disabilities presumptively connected to herbicide exposure.  In this regard, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in Vietnam is not warranted for respiratory disorders other than certain respiratory cancers.  See 68 Fed. Reg. 27630 -27641 (May 20, 2003).  Thus, presumptive service connection for COPD or sleep apnea is not warranted pursuant to 38 C.F.R. § 3.309(e).

However, the Veteran may still establish service connection on a direct basis.  The Veteran contends his currently diagnosed COPD and sleep apnea are due to his exposure to particulate when firing a howitzer in Vietnam; exposure to secondhand smoke in service; and/or exposure to dust, fires, and diesel-powered space heaters during the Gulf War.  

The Veteran's clinical evaluation on his enlistment into service in January 1970 was normal as was his July 1971 separation examination and an April 1978 examination.  In April 1979 the Veteran complained of a long history of post nasal drip.  He again reported post nasal drip in May 1980 and was diagnosed with rhinitis.  A sinus x-ray was normal.  His lungs, sinuses, mouth, and throat were found normal on examination in April and July 1981.  On medical history reports in July 1981, March 1987, and October 1992 the Veteran did not report ear, nose, or throat trouble; chronic or frequent colds; shortness of breath; or frequent trouble sleeping.

Sleep Apnea

In March 2007 the Veteran went to a private doctor specializing in pulmonology and sleep issues, Dr. Q.  The Veteran reported being able to walk one block and two flights of stairs.  He denied nasal congestion and cough and reported having dyspnea for the past 10 to 15 years.  The doctor found mild obstructive impairment in the pulmonary function tests and dyspnea on exertion.  The doctor also noted he suspected sleep apnea.  The Veteran reported snoring and feeling tired during the day.  

The Veteran returned to Dr. Q in April 2007.  The doctor's note reflects that the Veteran claimed to have "very mild snoring" with no excessive daytime sleepiness and no witnessed apnea.  The Veteran stated that he would talk to his wife about any signs and symptoms of sleep apnea.

The Veteran underwent a private sleep study in August 2008.  His symptoms were noted to include loud snoring; witnessed apneas; awakening at night with heartburn, belching, couching, or wheezing; excessive sweating during the night; heart pounding or beating irregularly during the night; experiencing vivid, dream-like scenes upon waking up or falling asleep; frequent awakenings; and excessive sleep disorder.  After a second sleep study in September 2008 the impression was "central events suggestive of complex OSA with some improvement with cpap."

In November 2008 the Veteran's spouse submitted a statement in which she stated that she had known the Veteran since April 1971.  Since that time, she said she has witnessed the Veteran snoring loudly while sleeping almost every night and when dozing off during the day.  She said she has also witnessed the Veteran periodically appear to stop breathing and then make a snorting sound and shake when starting to breathe again.  She noted that even after a full night of sleep the Veteran would fall asleep while watching television or reading.  She stated that until the Veteran was diagnosed with sleep apnea she had not considered that the Veteran's snoring could be a symptom of a sleep condition.

In February 2009 the Veteran's primary care physician since 2003, Dr. R, authored a letter opining that the Veteran had sleep apnea while on active duty.  The physician explained that the letter from the Veteran's spouse describing the Veteran's symptoms during that time suggests that the Veteran had undiagnosed sleep apnea.

An April 2010 note by one of the Veteran's Army medical center treating doctors states that the Veteran's sleep apnea is at least as likely as not related to his symptoms of snoring as documented by his wife's letter and dyspnea on exertion as documented by his service medical records as he underwent evaluation to include an exercise stress test while on active duty.  A second doctor who examined the Veteran stated that the snoring and excessive sleep disorder reported by the Veteran's wife suggests a moderate risk of undiagnosed sleep apnea while on active duty.  A sleep fellow stated that the onset of hypertension during active duty combined with the Veteran's history suggests a moderate risk of sleep apnea that had its onset and was undiagnosed while the Veteran was on active duty.  Another doctor concurred; stating that it was more likely than not that the Veteran's high blood pressure during service was associated with possible undiagnosed sleep apnea as reported by his snoring during that time frame.

In June 2012 the Veteran underwent a VA examination.  The examiner opined that it is less likely than not that the Veteran's sleep apnea was incurred in or caused by service, explaining that there is no record of complaints of symptoms of, diagnosis of, or treatment for sleep apnea in service or until 17 years after discharge from service.

After affording the Veteran the benefit of the doubt, the Board finds that he is entitled to service connection for sleep apnea.  While the Veteran's presentation during the hearing was not persuasive, his wife, who has known him since service, has credibly described the onset of the Veteran's sleep symptoms.  In addition, medical experts have opined that the Veteran had undiagnosed sleep apnea at the time of his active duty service.  The private medical opinions also cited to the Veteran's service-connected hypertension as further support that the Veteran's sleep apnea began during service.  Although the VA examiner offered a negative nexus opinion based on the Veteran's lack of complaints in service of sleep apnea symptoms, the Board finds the medical opinion evidence is at least in equipoise.  Therefore, the Veteran should be given the benefit of the doubt and his claim for service connection for sleep apnea granted.  

COPD

In a July 2008 decision the RO denied the Veteran's claim for service connection for COPD.  The Veteran submitted new evidence in connection with his claim prior to the expiration of the appeal period, therefore that decision did not become final and the evidence is considered filed in connection with his original December 2007 claim.

In February 2009 the Veteran's primary care physician Dr. R opined that the Veteran's COPD "might have been a direct result of [his] exposure to chemicals in the artillery propellants he inhaled for extended periods in Vietnam as this is [the Veteran's] only documented history of exposure to environmental toxicants for any significant period of time."  Dr. R stated that the Veteran's pulmonary function tests showed reduced respiratory function consistent with an individual who might have experienced exposure to some inhaled environmental toxicant.  Dr. R stated that the existing level of mild obstructive disease capacity is not unreasonable for an individual who experienced this exposure several years earlier and has not been subjected to continued exposure allowing the lungs to recover naturally.

In September 2010 one of the Veteran's treating physicians, Dr. S, noted the Veteran's persistent mild flow obstructive on spirometry over the past three to four years with no history of tobacco use or asthma.  The doctor opined that it is at least as likely as not that the abnormalities are due to exposure to fumes/chemicals while in Vietnam and possibly in Iraq during Desert Storm.

In June 2012 the Veteran underwent a VA examination.  The examiner opined that it is less likely than not that the Veteran's COPD was incurred in or caused by the Veteran's service, explaining that there is no evidence in the medical literature that emissions associated with artillery affect the development of COPD.

Giving the Veteran the benefit of the doubt, the Board finds that he is entitled to service connection for COPD.  The Veteran is competent to testify that he spent a significant amount of time firing a howitzer during Vietnam and was exposed to other dust and smoke including fires in the Gulf War.  Although he is not competent to testify as to specifically what type of particulate he inhaled, he is competent to report what is readily observable to a lay person, including that he inhaled thick smoke while firing a howitzer.  

Turning to the medical opinion evidence, two of the Veteran's private doctors have suggested the Veteran's condition may be related to his service.  Dr. R's opinion is speculative in that the doctor states only that the Veteran's condition "might have been" related to his exposure to environmental toxicants in Vietnam.  However, Dr. S opined that it is at least as likely as not that the Veteran's condition is due to the Veteran's service.  In contrast, the VA examiner opined that the medical literature does not support that emissions associated with artillery affect the development of COPD.  Ultimately, the Board must find the evidence is in equipoise.  Therefore, the Veteran should be given the benefit of the doubt and his claim for service connection for COPD granted. 


ORDER

Service connection for sleep apnea is granted.

Service connection for COPD is granted.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


